Citation Nr: 0107643	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-32 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
thoracic spine degenerative arthritis.

2.  Entitlement to an increased rating for right knee 
degenerative arthritis, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
degenerative arthritis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
September 1965 and from January 1966 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a disability rating in excess of 20 percent for 
degenerative arthritis of the thoracic spine, left knee, and 
right knee.  In August 1998, the Board remanded the case to 
the RO for additional development.

In an August 2000 rating decision, the RO found the veteran's 
disability was more appropriately rated as separate disorders 
and granted entitlement to a 10 percent disability rating for 
left knee degenerative arthritis, a 10 percent disability 
rating for right knee degenerative arthritis, and a 0 percent 
disability rating for thoracic spine degenerative arthritis.  
The RO also granted entitlement to service connection for 
lumbar spine degenerative arthritis.

The Board notes that the issues of entitlement to increased 
ratings for thoracic spine, lumbar spine, right knee, and 
left knee degenerative arthritis were addressed in an August 
2000 supplemental statement of the case.  The veteran was 
notified that additional action was required to perfect an 
appeal as to any new issues.  The Board finds, however, that 
no subsequent correspondence was received sufficient to 
perfect the issue of entitlement to an increased rating for 
lumbar spine degenerative arthritis.  Therefore, the issues 
listed on the title page of this decision are the only 
matters properly developed for appellate review.

The issue of entitlement to a compensable rating for thoracic 
spine degenerative arthritis is addressed in the remand 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal as to the veteran's service-
connected knee disorders has been obtained.  

2.  Medical evidence demonstrates that the veteran's service-
connected right knee degenerative arthritis is presently 
manifested by objective evidence of tenderness, mild 
effusion, crepitus, and pain on motion.  Range of motion 
studies revealed flexion limited to 60 degrees because of 
pain.

3.  Medical evidence demonstrates that the veteran's service-
connected right knee degenerative arthritis is presently 
manifested by objective evidence of tenderness, mild 
effusion, crepitus, and pain on motion.  Range of motion 
studies revealed flexion limited to 70 degrees because of 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee degenerative arthritis 
have not been met.  38 U.S.C.A. § 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5261 (2000).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee degenerative arthritis 
have not been met.  38 U.S.C.A. § 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records include a January 1980 retirement 
examination report indicating a diagnosis of degenerative 
arthritis to the knees.

On VA examination in November 1980, the veteran reported a 10 
year history of pain and aching that radiated upward at the 
back of the legs with no known injury.  The examiner noted 
there was no evidence of deformity and no tenderness to 
palpation.  Range of motion was without limitation.  X-ray 
examination revealed mild degenerative changes to the 
femorotibial joint and mild narrowing of the patellofemoral 
joint space, more prominent on the left.  The diagnosis was 
mild degenerative arthritis of both knees.  

During VA examination in December 1996 the veteran reported 
knee pain with occasional swelling.  He stated he had 
experienced minor slips of the knee while climbing stairs but 
had no serious falls.  He reported he was able to walk 
approximate one mile but that his problem was in getting 
starting.  He stated he occasionally experienced popping and 
buckling sensations but no locking.  The examiner noted motor 
strength to the lower extremities was 5/5 with no evidence of 
regional atrophy.  Deep tendon reflexes were 2+ and 
symmetrical.  There was puffiness to the parapatellar gutter 
and suprapatellar pouch of the knees but normal bulge signs.  
There was no loose motion and McMurray's signs, Lachman's 
tests, and pivot shift tests were negative.  There was 
tenderness along the trochlear groove with crepitation to the 
right knee.  

Range of motion studies revealed right knee motion from 0 to 
120 degrees with stiffness and ache at maximal flexion.  Left 
knee motion was from 0 to 130 with stiffness at maximal 
flexion.  The diagnoses included degenerative joint disease 
of the knee, left greater than right.  X-ray examination 
revealed degenerative osteoarthritis of the knees, right more 
than left, and recent left joint effusion.  

In his notice of disagreement the veteran reported that his 
degenerative arthritis disorder had increased in severity.  
He stated he experienced constant pain upon motion and was 
unable to climb stairs without the aid of a handrail.  He 
noted he had been using prescribed pain relief medication and 
received treatment approximately every other month.  In his 
substantive appeal the veteran reiterated his claims.

Service department medical records dated in October 1998 show 
the veteran complained of right knee pain over the previous 4 
to 5 days unrelated to trauma, twisting, or overuse.  The 
veteran reported he walked 3 miles a day and that he may have 
twisted the knee at work.  The examiner noted focal 
tenderness to palpation to the medial/proximal tibia.  There 
was no evidence of erythema, warmth, deformity, effusion, 
ligamentous instability, or crepitus.  McMurray's sign was 
negative.  There was full range of motion.  The diagnoses 
included right knee pain/mild sprain.  

During VA examination in November 1998, the veteran reported 
increasing knee pain unrelieved by medication which was 
aggravated by activity.  His complaints included stiffness, 
pain, and swelling, right more than left.  He stated he used 
a neoprene brace that provided some relief.  The examiner 
noted the veteran walked with a significant limp and was 
hunched over from the back.  Range of motion of the right 
knee revealed extension to 0 degrees and flexion to 60 
degrees without pain but with painful motion though 95 
degrees.  Left knee motion was from 0 to 70 degrees without 
pain but with significant painful motion through 100 degrees.  

There was medial joint line tenderness, mild effusion, and 
crepitus to the knees.  The alignment of the knees appeared 
to reveal some slight varus.  McMurray's signs were negative.  
There was no evidence of ligamentous instability.  The 
diagnoses included bilateral knee arthritis, primarily to the 
medial and patellofemoral joints.  It was the examiner's 
opinion that it was undoubtedly true that back and knee pain 
would decrease the veteran's functional ability but that the 
degree of motion lost could not be determined.  X-ray 
examination revealed mild degenerative changes of the knees, 
slightly more prominent than compared to studies in 1996.


Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of an increased rating claim.  
Although in an October 2000 statement the veteran's 
representative requested the case be remanded for 
consideration of entitlement to separate disability ratings 
for knee instability and arthritis in accordance with the 
August 1998 remand order, the Board finds in light of the 
evidence of record that the RO adequately considered this 
matter in the August 2000 rating decision and subsequent 
supplemental statement of the case.  Therefore, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Rating Schedule provides that degenerative arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; a 20 percent rating is 
warranted with involvement of 2 or more major joints and 
occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  Limitation 
of leg flexion is compensable when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).  Normal knee extension and flexion is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2000); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

The Rating Schedule also provides compensable ratings for 
impairment of the knee when there is evidence of slight 
(10 percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2000).  

The Court has held that separate ratings may be allowed if 
the symptomatology for the disorders is not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  A VA General Counsel precedent opinion found a 
separate rating under Diagnostic Code 5010 for traumatic 
arthritis was allowable when a veteran who was rated under 
Diagnostic Code 5257 for other knee impairment (due to 
instability or subluxation) also demonstrated an additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97.

Right Knee

In this case, the Board finds the November 1998 examination 
findings adequately reflect the veteran's present right knee 
disability.  The findings are consistent with the other 
medical evidence of record and with the veteran's own report 
of disability.  The November 1998 report demonstrates the 
veteran's service-connected right knee disorder is presently 
manifested by objective evidence of tenderness, mild 
effusion, crepitus, and pain on motion.  Range of motion 
studies revealed flexion limited to 60 degrees because of 
pain.  There is no evidence of any limitation of knee 
extension.  The Board finds that even with consideration of 
pain and dysfunction the veteran's disability does not 
represent flexion limited to 45 degrees which is required for 
a higher rating for limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Therefore, the Board 
concludes that entitlement to a disability rating in excess 
of 10 percent for the veteran's right knee disorder is not 
warranted.

As there is no objective evidence of recurrent subluxation or 
lateral instability to the knee, the Board finds entitlement 
to an increased or separate disability rating for a right 
knee impairment under Diagnostic Code 5257 is not warranted.

Left Knee

As to the left knee disorder, the Board finds the November 
1998 examination findings demonstrate the veteran's service-
connected left knee disorder is presently manifested by 
objective evidence of tenderness, mild effusion, crepitus, 
and pain on motion.  Range of motion studies revealed flexion 
limited to 70 degrees because of pain.  There is no evidence 
of any limitation of knee extension.  The Board finds that 
even with consideration of pain and dysfunction the veteran's 
disability does not represent flexion limited to 45 degrees 
which is required for a higher rating for limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Therefore, the Board concludes that entitlement to a 
disability rating in excess of 10 percent for the veteran's 
left knee disorder is not warranted.

As there is no objective evidence of recurrent subluxation or 
lateral instability to the knee, the Board finds entitlement 
to an increased or separate disability rating for a left knee 
impairment under Diagnostic Code 5257 is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign higher ratings. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 
 (1990).  The Board finds the preponderance of the evidence 
is against the veteran's claims for increased ratings.


ORDER

The claim for entitlement to an increased rating for right 
knee degenerative arthritis is denied.

The claim for entitlement to an increased rating for left 
knee degenerative arthritis is denied.


REMAND

As to the issue of entitlement to a compensable rating for 
thoracic spine degenerative arthritis, the Board notes the 
fulfillment of the statutory duty to assist includes 
providing an additional VA examination by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that although the veteran underwent VA 
examinations in December 1996 and November 1998, the 
examiners did not address the service-connected thoracic 
spine disorder.  Therefore, the Board finds the issue must be 
remanded for additional development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to his thoracic spine 
degenerative arthritis and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
thoracic spine disorder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including x-ray examination 
and range of motion studies.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In addition, the examiner should provide 
an opinion on the degree of any functional 
loss likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should be 
provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



